                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


 TERRY JACKSON, d.b.a. W.S.A.E. &
 W.C. LLC,
                                                   CV-18-43-BU-BMM-JCL

              Plaintiff,
 v.
                                               ORDER ADOPTING MAGISTRATE
                                                  JUDGE’S FINDINGS AND
                                                   RECOMMENDATIONS
 CITY OF BOZEMAN, and GREG
 SULLIVAN, City Attorney,


               Defendants.
      Plaintiff Terry Jackson, appearing pro se, filed a proposed Complaint (Doc.

2) on July 9, 2019. The Court advised Jackson that under Federal Rule of Civil

Procedure 4(m), he was required to effect service by January 7, 2019. The

December 6, 2018 Order also established February 26, 2019 as the deadline for

filing the joint discovery plan, preliminary pretrial statements, and statement of

stipulated facts.



                                          1
       The Court issued an order cautioning Jackson that his failure to either (1)

effect service of process by January 7, 2019, or (2) comply with deadlines imposed

by the Court, may subject this action to dismissal under authority of Fed. R. Civ. P.

4(m) and 41(b). (Doc. 15). The Court then issued an Order noting that Jackson

had not filed the documents that were due from him on February 26, 2019. (Doc.

20).

       The Court observed that Jackson had not filed a proof of service establishing

that he had served a copy of the summons and complaint on each of the

Defendants. (Doc. 20). The Court then vacated the March 5, 2019 preliminary

pretrial conference. The Court ordered Jackson to file, on or before March 12,

2019, a brief showing good cause under Fed. R. Civ. P. 4(m) for his failure to serve

Defendants.

       Magistrate Judge Lynch determined that Jackson failed to show good cause

as required pursuant to Fed. R. Civ. P. 4(m) to explain his failure to effect service

of process on the Defendants. Judge Lynch entered Findings and

Recommendations on March 26, 2019, and recommended that Jackson’s action be

dismissed without prejudice. (Doc. 28 at 3).

       The Court reviews de novo Findings and Recommendations to which a party

timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which no party has not

                                          2
specifically objected. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a repeat

of the same arguments set forth in the original response, however, the Court will

review for clear error the applicable portions of the findings and recommendations.

Rosling v. Kirkegard, 2014 WL 693315 *3 (D. Mont. Feb. 21, 2014) (internal

citations omitted).

      Jackson timely filed an objection to Judge Lynch’s Findings and

Recommendations. (Doc. 30). These objections attempt to engage the Court in a

debate of the same arguments that Judge Lynch addressed in the Findings and

Recommendations. (Doc. 28). Jackson’s objections simply restate what Judge

Lynch already addressed and the Court finds no clear error in Judge Lynch’s

Findings and Recommendations. Id.

                                      ORDER

      Accordingly, IT IS ORDERED that Magistrate Judge Lynch’s Findings and

Recommendations (Docs. 28 and 29) are ADOPTED IN FULL.

      IT IS ORDERED that Mr. Jackson’s action be DISMISSED without

prejudice pursuant to Rule 4(m).




                                         3
     IT IS ORDERED that Jackson’s motion requesting a deadline for serving

Defendants (Doc. 26) be DENIED as moot.

     DATED this 7th day of May, 2019.




                                     4
